Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 380 referring to an additional element, and 712 referring to a second layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 6A-b  numerals 711a-b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakushiji (US Patent No. 9,599,109).

Yakushiji teaches:

limitations from claim 16, an electric compressor (1) comprising: a main housing (2) configured to enclose: a compression part (8) comprising a fixed scroll and an orbiting scroll (C. 5 Lines 35-36; FIG. 1) configured to orbit relative to the fixed scroll; and a motor part (10) coupled to the compression part and configured 

limitations from claim 19, further comprising a connection pin (41a) configured to electrically connect the power supply element and the PCB, wherein the connection pin extends toward the PCB (FIG. 6);





Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagami et al (US Patent No. 8,451,611).

Nakagami teaches:

limitations from claim 20, an electric compressor (1) comprising: a compression part (8) comprising a fixed scroll and an orbiting scroll configured to orbit relative to the fixed scroll to compress refrigerant (see FIG. 1; C. 5 Lines 29-30); a motor part (10) coupled to the compression part and configured to apply a rotational force to the compression part (C. 5 Lines 29-37); and an inverter part (21) electrically coupled to the motor part and configured to apply power and control 
contact with the power supply element and the inverter housing to transfer heat generated in the power supply element to the inverter housing (C. 6 Lines 21-33);





Claim(s) 1-2, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagawa et al (US Patent No. 11,097,592).

Kagawa teaches:

limitations from claims 1 and 16, an electric compressor (10) comprising: a main housing (11) configured to enclose: a compression part (12) comprising a fixed scroll and an orbiting scroll (“scroll compressor”; C. 5 Lines 5-7) configured to orbit relative to the fixed scroll; and a motor part (13) coupled to the compression part and configured to apply a rotational force to the compression part (C. 5 Lines 8-10); and an inverter part (30) electrically coupled to the motor part and 

limitations from claim 2, wherein the insulation member comprises: a first layer (210) formed of a conductive material (C. 20 Lines 33-34), wherein the first layer is configured to be brought into contact with the insulation member (FIG. 12; C. 20 Lines 32-33); and a second layer (212) formed of a non-conductive material (C. 20 Lines 59-67; resin insulating film), wherein the second layer is configured to cover the first layer (see FIG. 12;);

limitations from claim 17, wherein: the inverter cover (33) includes a space formed therein (see FIG. 1), and the PCB (41), the power supply element (52), and the insulation member are (210) housed in the space;



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 3, 5-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagami et al (US Patent No. 8,451,611) in view of Shibuya (US PGPub No. 2011/0211980).

Nakagami teaches:

limitations from claim 1, an electric compressor (1) comprising: a compression part (8) comprising a fixed scroll and an orbiting scroll configured to orbit relative to the fixed scroll to compress refrigerant (see FIG. 1; C. 5 Lines 29-30); a motor part (10) coupled to the compression part and configured to apply a rotational force to the compression part (C. 5 Lines 29-37); and an inverter part (21) electrically coupled to the motor part and configured to apply power and control signals to the motor part (C. 5 Lines 51-53), wherein: the inverter part (21) comprises: a power supply element (38) housed therein and configured to apply power to the motor part (C. 6 Lines 34-37); and a printed circuit board (25B) electrically coupled to the power supply element and configured to apply a control signal to the motor part (C. 5 Lines 51-62);

Nakagami does not teach an insulating member between the power supply element and the circuit board;

Shibuya teaches:

limitations from claim 1, a compressor (1) including a motor part (7) and a compression part (2); an inverter part (21) including a circuit board (26) with a power supply element (25) attached; and an insulation member (31) is located on one side of the power supply element adjacent to the PCB (see FIG. 1), the insulation member being configured to shield the one side of the power supply 

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide an insulating shield between the circuit board and power supply element of Nakagami, as taught by Shibuya, in order to block electromagnetic noise from the power element to the board to prevent malfunction caused thereby (paragraph 25 of Shibuya);



Nakagami further teaches:

limitations from claim 3, wherein, the power supply element and the PCB are electrically coupled to each other with a predetermined space formed therebetween (see FIG. 10; C. 9 Lines 44-57), and an additional element (capacitor 37) is located in the predetermined space, wherein the additional element is configured to be electrically connected to the PCB (see FIG. 10; C. 9 Lines 44-57);

limitations from claim 5, further comprising a main housing (3-4) configured to house the compression part and the motor part (FIG. 1), wherein: the inverter part (21) comprises: an inverter housing (23) having one side (27) coupled to the main housing (at 29); and an inverter cover (28) coupled to the inverter housing with a predetermined space formed therein, and the PCB (25B), the power supply element (38), and the insulation member (31 via the combination with Shibuya, which is adjacent to the element 38) are housed in the predetermined space (see FIG. 1-2);


contact with the power supply element and the inverter housing to transfer heat generated in the power supply element to the inverter housing (C. 6 Lines 21-33);

limitations from claim 7, wherein the heat dissipation member is formed of a conductive material (“aluminum”; C. 6 Lines 21-33);

limitations from claim 15, further comprising a connector part (38a) configured to electrically couple the inverter part and the motor part (FIG. 4; C. 6 Lines 42-46);





Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakushiji (US Patent No. 9,599,109) as applied to claim 16 above, and in further view of Shibuya (US PGPub No. 2011/0211980).

Yakushiji teaches an insulating member (45) made of metal, but does not explicitly teach that the member prevents electromagnetic noise from being transferred to the circuit board (25B);

Shibuya teaches:

limitations from claim 18, a compressor (1) including a motor part (7) and a compression part (2); an inverter part (21) including a circuit board (26) with a power supply element (25) attached; and an insulation member (31) is located on 

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to form the insulating member 45 of Yakushiji from a metal capable of creating an electromagnetic shield between the circuit board and power supply element of Nakagami , as taught by Shibuya (paragraph 25 of Shibuya teaching a metal as the shield material), in order to block electromagnetic noise from the power element to the board to prevent malfunction caused thereby (paragraph 25 of Shibuya);





Claim 1, 5-6, 8-13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakushiji (US Patent No. 9,599,109) in view of Shibuya (US PGPub No. 2011/0211980).

Yakushiji teaches:

limitations from claim 1, an electric compressor (1) comprising: a compression part (8) comprising a fixed scroll and an orbiting scroll (C. 5 Lines 35-36; FIG. 1) configured to orbit relative to the fixed scroll; and a motor part (10) coupled to the compression part and configured to apply a rotational force to the compression part (C. 5 Lines 38-41); and an inverter part (21) electrically coupled to the motor part and configured to apply power and control signals to the motor part (C. 5 Lines 56-67), wherein: the inverter part comprises: a power supply element (41) 

Yakushiji teaches an insulating member (45) made of metal, but does not explicitly teach that the member prevents electromagnetic noise from being transferred to the circuit board (25B);

Shibuya teaches:

limitations from claim 1, a compressor (1) including a motor part (7) and a compression part (2); an inverter part (21) including a circuit board (26) with a power supply element (25) attached; and an insulation member (31) is located on one side of the power supply element adjacent to the PCB (see FIG. 1), the insulation member being configured to shield the one side of the power supply element and prevent noise generated in the power supply element from reaching the PCB (paragraph 25);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to form the insulating member 45 of Yakushiji from a metal capable of creating an electromagnetic shield between the circuit board and power supply element of Nakagami , as taught by Shibuya (paragraph 25 of Shibuya teaching a metal as the shield material), in order to block electromagnetic noise from the power element to the board to prevent malfunction caused thereby (paragraph 25 of Shibuya);



Yakushiji further teaches:

limitations from claim 5, further comprising a main housing (2) configured to house the compression part and the motor part, wherein: the inverter part (21) comprises: an inverter housing (23) having one side (27 at 29) coupled to the main housing; and an inverter cover (28) coupled to the inverter housing with a predetermined space formed therein (see FIG. 2-3), and the PCB, the power supply element, and the insulation member are housed in the predetermined space (see FIG. 2-3);

limitations from claim 6, further comprising a heat dissipation member (43) located between the power supply element (41) and the inverter housing (see FIG. 1), wherein the heat dissipation member is configured to come into contact with the power supply element and the inverter housing to transfer heat generated in the power supply element to the inverter housing (C. 6 Lines 29-51);

limitations from claim 8. The electric compressor of claim 6, further comprising a fastening member (48) extending lengthwise and configured to fasten the insulation member (45), the power supply element (41), and the heat dissipation member (43; C. 7 Lines 16-20);

limitations from claim 9, wherein: the fastening member (48) is configured to be inserted through and coupled to the insulation member (45) and the power supply element (41), and the fastening member is configured to be inserted into and coupled to the heat dissipation member (43; C. 7 Lines 16-20);

limitations from claim 10, wherein: a side surface of the fastening member (48) fastened to the power supply element (41) is configured to be brought into electrical contact with the power supply element, and one end of the fastening member fastened to the heat dissipation member (43) is configured to be brought 

limitations from claim 11, wherein the heat dissipation member and the inverter housing are configured to be brought into electrical contact with each other (see FIG. 1-3, wherein the components 43 and 31 contact one another; C. 6 Lines 29-51);

limitations from claim 12, wherein the fastening member (48) comprises: a head part forming one end facing the PCB; and a body part extending from the head part (the top portion of the screw 48, at the line from numeral 48 in FIG. 1-3), wherein another end of the body part opposite to the head part is configured to be inserted into the heat dissipation member (see FIG. 2-3);


    PNG
    media_image1.png
    375
    634
    media_image1.png
    Greyscale


limitations from claim 14, wherein: the power supply element further comprises a fastening hole, the heat dissipation member further comprises a coupling hole, 


    PNG
    media_image2.png
    375
    634
    media_image2.png
    Greyscale



Yakushiji alternatively teaches:

limitations from claim 8, further comprising a fastening member (71; FIG. 6-7) extending lengthwise and configured to fasten the insulation member (72), the power supply element (41), and the heat dissipation member (43; C. 10 Lines 3-22);

limitations from claim 12, wherein the fastening member (71) comprises: a head part forming one end facing the PCB; and a body part extending from the head part (see annotated FIG. 6 below), wherein another end of the body part opposite 


    PNG
    media_image3.png
    353
    647
    media_image3.png
    Greyscale


limitations from claim 13, wherein the insulation member comprises a fastening member insertion hole (73), and wherein the fastening member insertion hole is recessed a predetermined distance and configured to accommodate the head part of the fastening member (see FIG. 10; C. 7 Lines 17-22);



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach a space between the power element and the circuit board, said space being utilized to house an additional circuit board.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2020/03125332 teaches a compressor inverter assembly, wherein a power component includes insulating and shielding layers (see FIG. 5);
US 10,861,770 teaches a power module including a power component on a circuit board with elements between (FIG. 4);


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746